      1:20-cv-04287-MGL        Date Filed 01/28/21      Entry Number 15        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

JASON MICHAEL MONTGOMERY,                       §
          Petitioner,                           §
                                                §
vs.                                             §
                                                §     Civil Action No. 1:20-04287-MGL
                                                §
CAPTAIN MICHAEL RASAR,                          §
          Respondent.                           §


            ORDER ADOPTING THE REPORT AND RECOMMENDATION
                  AND DISMISSING PETITIONER’S PETITION

       Petitioner Jason Michael Montgomery (Montgomery), proceeding pro se, filed this habeas

corpus petition pursuant to 28 U.S.C. § 2241, challenging his detention by the Barnwell County

Sheriff’s Department, the decisions made in his criminal case, and his attorney’s failure to file

motions he believes should be filed.

       This matter is before the Court for review of the Report and Recommendation (Report) of

the United States Magistrate Judge recommending Montgomery’s petition be dismissed for failure

to allege sufficient facts to meet the Younger v. Harris, 401 U.S. 37 (1971), test. The Report was

made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South

Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo
      1:20-cv-04287-MGL          Date Filed 01/28/21       Entry Number 15         Page 2 of 2




determination of those portions of the Report to which specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on December 29, 2020. To date, Montgomery has

failed to file any objections. “[I]n the absence of a timely filed objection, a district court need not

conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Moreover, a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46

(4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court Montgomery’s complaint is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED.

       Signed this 28th day of January 2021, in Columbia, South Carolina.

                                                       s/ Mary Geiger Lewis
                                                       MARY GEIGER LEWIS
                                                       UNITED STATES DISTRICT JUDGE


                                          *****
                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                  2
